                                           Case 4:19-cv-02935-HSG Document 155 Filed 03/23/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JAMES EVERETT HUNT, et al.,                       Case No. 19-cv-02935-HSG
                                   8                     Plaintiffs,                         ORDER DENYING MOTION TO
                                                                                             STRIKE
                                   9               v.
                                                                                             Re: Dkt. No. 128
                                  10       BLOOM ENERGY CORPORATION, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Defendants’ motion to strike portions of Lead Plaintiff James

                                  14   Hunt’s Second Amended Complaint. Dkt. No. 128 (“Mot.”). The Court finds this matter

                                  15   appropriate for disposition without oral argument and the matter is deemed submitted. See Civil

                                  16   L.R. 7-1(b). The Court DENIES the motion.

                                  17       I.   BACKGROUND
                                  18            On May 28, 2019, Plaintiff Elissa M. Roberts filed this putative class action. Dkt. No. 1.

                                  19   Three other interested plaintiffs then timely moved for appointment as lead plaintiff, including

                                  20   James Everett Hunt. See Dkt. Nos. 10, 14, 17. After the other two motions were withdrawn, Mr.

                                  21   Hunt was the sole remaining movant. See Dkt. Nos. 21, 37. On September 3, 2019, the Court1

                                  22   granted Mr. Hunt’s unopposed motion and appointed him as the Lead Plaintiff of the putative

                                  23   class and Levi Korsinsky, LLP as Lead Counsel. See Dkt. No. 39. The parties subsequently

                                  24   stipulated to a deadline for Lead Plaintiff to file an amended complaint and the briefing schedule

                                  25   for Defendants’ anticipated motion to dismiss. See Dkt. No. 42. The parties’ stipulation did not

                                  26   address the addition of any additional plaintiffs.

                                  27
                                       1
                                  28    This case was reassigned from the Honorable William H. Orrick in December 2019. See Dkt.
                                       No. 100.
                                         Case 4:19-cv-02935-HSG Document 155 Filed 03/23/21 Page 2 of 4




                                   1          On April 21, 2020, Lead Plaintiff filed a Second Amended Complaint. Dkt. No. 113

                                   2   (“SAC”). The SAC included six additional named plaintiffs: (1) Juan Rodriguez; (2) Kurt

                                   3   Voutaz; (3) Scott Kline; (4) Joel White; (5) Andrew Austin; and (6) Ryan Fishman. See id. at

                                   4   ¶¶ 8–14. Additionally, the SAC identified Hagens Berman Sobol Shapiro LLP as “additional

                                   5   counsel for plaintiffs and the class” in the signature block. Id. at 137.

                                   6    II.   DISCUSSION
                                   7          Defendants move to “strike from the Second Amended Complaint references to the six

                                   8   additional plaintiffs and newly-added counsel, none of which has applied for or been appointed by

                                   9   the Court as lead plaintiff or lead plaintiff counsel.” Mot. at 3. Defendants assert that the

                                  10   inclusion of these additional named plaintiffs violated the requirements of the Private Securities

                                  11   Litigation Reform Act of 1995 (“PSLRA”). Id. at 2. But Defendants fail to cite any authority

                                  12   supporting this claim, and the Court rejects it.
Northern District of California
 United States District Court




                                  13          Defendants essentially rely on a single district court case, In re Snap Inc. Sec. Litig., 394

                                  14   F.Supp.3d 1156 (C.D. Cal. 2019), in support of their contention that “[a] lead plaintiff is not

                                  15   permitted to add other plaintiffs in a representative capacity without court approval.” Id. (citing In

                                  16   re Snap, 394 F.Supp.3d at 1158). In re Snap is not controlling authority, and more importantly, as

                                  17   Plaintiffs point out, that case involved plainly different circumstances. In In re Snap, the question

                                  18   was whether the previously-approved lead plaintiff could withdraw from the litigation, and

                                  19   substitute a replacement lead plaintiff of his (rather than the court’s) choosing. In re Snap, 394

                                  20   F.Supp.3d at 1158 (characterizing effort of lead plaintiff there as “an attempt to circumvent the

                                  21   PSLRA’s Lead Plaintiff appointment process by having the two proposed Named Plaintiffs

                                  22   replace him without a full review under the PSLRA”) (emphasis added). In this case, no

                                  23   replacement is being sought: Mr. Hunt, the approved Lead Plaintiff, remains in that role. And the

                                  24   Court agrees with Plaintiffs that nothing in the PSLRA requires court approval for the addition of

                                  25   additional named plaintiffs by the Lead Plaintiff. See Hevesi v. Citigroup, Inc., 366 F.3d 70, 82–

                                  26   83 (2d Cir. 2004) (explaining that “the PSLRA does not in any way prohibit the addition of named

                                  27   plaintiffs to aid the lead plaintiff in representing a class”). Nor does the PSLRA speak to whether

                                  28   lead counsel may associate additional counsel to assist in the prosecution of a case, subject to the
                                                                                          2
                                         Case 4:19-cv-02935-HSG Document 155 Filed 03/23/21 Page 3 of 4




                                   1   control of lead counsel. So Defendants’ motion fails, because the claimed prohibition in the

                                   2   PSLRA on which it relies simply does not exist.

                                   3          To the extent Defendants’ complaint is really that Plaintiffs should have sought leave of

                                   4   court before adding these new plaintiffs and counsel in the SAC, they have a better point. Some

                                   5   of Plaintiffs’ own cited authorities recognize that securities lead plaintiffs often seek leave to

                                   6   amend to add other plaintiffs, consistent with the normal practice for any other type of

                                   7   amendment. See, e.g., Siemers v. Wells Fargo & Co., No. 3:05-cv-04518-WHA, 2006 WL

                                   8   3041090, at *3, *13 (N.D. Cal. Oct. 24, 2006); In re Portal Software, Inc. Sec. Litig., No. C-03-

                                   9   5138 VRW, 2005 WL 8179740, at *1–4 (N.D. Cal. Mar. 9, 2005). While Defendants stipulated to

                                  10   the filing of the SAC to account for the upcoming release of Bloom Energy’s Form 10-K in March

                                  11   of 2020, they appear to have had no reason to believe that the contemplated amendment would

                                  12   also include new plaintiffs and counsel. See Dkt. No. 112. The better course would have been for
Northern District of California
 United States District Court




                                  13   Plaintiffs to seek leave to make these additions, as they tacitly recognize is done routinely.

                                  14          That said, the Court declines to strike the challenged additions based on a different

                                  15   rationale than the one Defendants actually advance, because doing so would be a waste of party

                                  16   and judicial resources. The Court agrees with Plaintiffs that the additions are permissible and

                                  17   consistent with the Lead Plaintiff’s duties. See Bodri v. GoPro, Inc., 2016 WL 1718217 (N.D.

                                  18   Cal. Apr. 28, 2016), at *6 (“Being a lead plaintiff is not the same thing as being a class

                                  19   representative, and additional named plaintiffs may be added later to represent subclasses of

                                  20   plaintiffs with distinct interests or claims.”); In re Glob. Crossing, Ltd. Sec. Litig., 313 F. Supp. 2d

                                  21   189, 205 (S.D.N.Y. 2003) (“Lead Plaintiffs have a responsibility to identify and include named

                                  22   plaintiffs who have standing to represent the various potential subclasses of plaintiff who may be

                                  23   determined, at the class certification stage, to have distinct interests or claims. By naming

                                  24   additional plaintiffs who, as purchasers of different categories of securities, have standing to bring

                                  25   claims on behalf of the various potential subclasses of securities purchasers, the Lead Plaintiffs in

                                  26   this case have simply exercised that responsibility.”). While Defendants argue that “the new

                                  27   plaintiffs all purport to assert the same claims Hunt asserts on behalf of the same class,” making

                                  28   them “duplicative,” Reply at 2, the Court accepts Plaintiffs’ counsel’s representation that
                                                                                          3
                                          Case 4:19-cv-02935-HSG Document 155 Filed 03/23/21 Page 4 of 4




                                   1   “[c]onsistent with his obligations, lead plaintiff . . . has concluded that it would be beneficial to the

                                   2   interests of the absent class members to add additional named plaintiffs to pursue all available

                                   3   claims and to utilize the assistance of additional counsel.” Opp. at 8.

                                   4          Under the circumstances, sua sponte striking the additions for failure to seek leave would

                                   5   simply generate a motion for leave, which the Court would grant under the liberal standard

                                   6   governing such motions. See Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave [to

                                   7   amend] when justice so requires.”); Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051

                                   8   (9th Cir. 2003) (“This policy is to be applied with extreme liberality.”) (quotation omitted). To the

                                   9   extent Defendants believe the inclusion of the new representative plaintiffs poses substantive

                                  10   concerns, those can be dealt with later on their merits. And to eliminate any potential ambiguity,

                                  11   the Court instructs Lead Plaintiff and Plaintiffs’ counsel that to the extent they seek any further

                                  12   amendments to the complaint, they must submit either a motion for leave or a stipulation and
Northern District of California
 United States District Court




                                  13   proposed order granting leave.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 3/23/2021

                                  16                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  17                                                     United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
